Exhibit 10.1

 

Stock Incentive Plan
              Performance Share Award Agreement

 

Corn Products International, Inc.

 

              , 20     

 

--------------------------------------------------------------------------------


 

Contents

 

 

 

 

 

Article 1. Performance Period

 

1

 

 

 

Article 2. Value of Performance Shares

 

1

 

 

 

Article 3. Performance Shares and Achievement of Relative Total Shareholder
Return

 

1

 

 

 

Article 4. Termination Provisions

 

3

 

 

 

Article 5. Dividends

 

4

 

 

 

Article 6. Form and Timing of Payment of Performance Shares

 

4

 

 

 

Article 7. Nontransferability

 

5

 

 

 

Article 8. Administration

 

5

 

 

 

Article 9. Miscellaneous

 

5

 

--------------------------------------------------------------------------------



 


CORN PRODUCTS INTERNATIONAL, INC.
STOCK INCENTIVE PLAN
20       PERFORMANCE SHARE AWARD AGREEMENT


 

You have been selected to be a participant in the Corn Products
International, Inc.
Stock Incentive Plan (the “Plan”), as specified below:

 

Participant:

 

 

 

 

 

Target Performance Share Award:

 

 

 

 

 

Performance Period:

 

               , 20     to December 31, 20     

 

 

 

Performance Measure:

 

Relative Total Shareholder Return (“TSR”) — 100%

 

THIS AGREEMENT (the “Agreement”) effective as of               , 20    ,
represents the grant of Performance Shares by Corn Products International, Inc.,
a Delaware corporation (the “Company”), to the Participant named above, pursuant
to the provisions of the Plan.

 

If there is any inconsistency between the terms of this Agreement and the terms
of the Plan, the Plan’s terms shall completely supersede and replace the
conflicting terms of this Agreement.  All capitalized terms shall have the
meanings ascribed to them in the Plan, unless specifically set forth otherwise
herein.  The parties hereto agree as follows:

 


ARTICLE 1. PERFORMANCE PERIOD


 

The Performance Period commences on                 , 20     and ends on
                , 20    .

 


ARTICLE 2. VALUE OF PERFORMANCE SHARES


 

Each Performance Share shall represent and have a value equal to one share of
common stock of the Company as detailed herein.

 


ARTICLE 3. PERFORMANCE SHARES AND ACHIEVEMENT OF RELATIVE TOTAL SHAREHOLDER
RETURN


 

(a)         The number of Performance Shares to be earned under this Agreement
shall be based upon the achievement of preestablished TSR percentile ranking
performance as approved by the Compensation Committee of the Company’s Board of
Directors (the “Committee”) for the Performance Period, based on the following
chart:

 

1

--------------------------------------------------------------------------------


 

Total Shareholder Return

 

TSR Percentile
Ranking Goal

 

Percent of Target
Performance Share
Award Earned

 

 

 

>___th

 

 

200

% (maximum)

___th

 

 

150

%

___th

 

 

100

% (target)

___th

 

 

75

%

___th

 

 

50

% (threshold)

<___th

 

 

0

%

 

Interpolation shall be used to determine the percentile rank in the event the
Company’s TSR Percentile Rank does not fall directly on one of the ranks listed
in the above chart.

 

(b)         For this purpose, TSR shall be determined as follows:

 

TSR

=

Change in Stock Price + Dividends Paid

Beginning Stock Price

 

(i)            Beginning Stock Price shall mean the average of the Daily
Averages for each of the twenty (20) trading days immediately prior to the first
day of the Performance Period;

 

(ii)           Ending Stock Price shall mean the average of Daily Averages for
each of the last twenty (20) trading days of the Performance Period;

 

(iii)          Change in Stock Price shall mean the difference between the
Beginning Stock Price and the Ending Stock Price; and

 

(iv)          Dividends Paid shall mean the total of all dividends paid on one
(1) share of stock during the applicable calendar quarter(s) during the
Performance Period, provided that dividends shall be treated as though they are
reinvested at the end of each calendar quarter based on the stock price at the
end of each calendar quarter.

 

(v)           Daily Average shall mean the average of the high and low stock
price on the applicable stock exchange of one share of stock for a particular
trading day.

 

(c)          Following the TSR determination, the Company’s Percentile Rank
against the “Peer Group” shall be determined.  Once the Company’s Percentile
Rank is determined, the

 

2

--------------------------------------------------------------------------------


 

Performance Shares to be awarded shall then be determined based on the chart in
Section 3(a).

 

(d)                            “Peer Group” shall mean the companies listed
below, categorized by industry. If two companies in the Peer Group merge, or one
is acquired, the new company will be included in the Peer Group. If a company
merges with a company not in the Peer Group, the company will be removed and its
TSR will not be included as part of the Peer Group.

 

Agricultural Processing

Paper/Timber

Archer Daniels Midland Company

Buckeye Technologies Corporation

Bunge Limited

Deltic Timber Corp.

Gruma, S.A. de C.V.

MeadWestvaco Corporation

MGP Ingredients, Inc.

Potlatch Corporation

Penford Corp.

Wausau Paper Corporation

Tate & Lyle — ADR

 

 

 

Agricultural Production/Farm Production

 

Alico Inc.

 

Alliance One International

 

Universal Corporation

 

 

 

Agricultural Chemicals

 

Agrium Inc.

 

Monsanto Company

 

Potash Corporation of Saskatchewan Inc.

 

Syngenta AG-ADR

 

Terra Industries Inc.

 

Terra Nitrogen Co.-LP

 

 


ARTICLE 4. TERMINATION PROVISIONS


 

Except as provided below, the Participant shall be eligible for payment of
awarded Performance Shares, as determined in Section 3, only if the
Participant’s employment with the Company continues through the end of the
Performance Period.

 

If the Participant’s employment with the Company terminates prior to the end of
the Performance Period by reason of death, retirement on or after age 55 (with a
minimum of 10 years of employment or service with the Company) [FOR CEO, age 62,
with 5 years] or the occurrence of such Participant’s Disability Date, subject
to the Committee’s approval, a pro-rated payment will be provided at the end of
the Performance Period of all or any portion of the Performance Award which
would have been paid to such Participant for such Performance Period as long as
the termination of employment occurred in years two or three of the Performance
Period.

 

Upon termination of employment under any other circumstances, the Committee, in
its sole discretion and taking into consideration the performance of the
Participant and the performance of the Company during the Performance Period,
may authorize the payment to the Participant (or his legal representative) at
the end of the Performance Period of all or any portion of the Performance Share
Award which would have been paid to the Participant for such Performance Period.

 

3

--------------------------------------------------------------------------------


 

If the Participant’s employment with the Company terminates for any other reason
prior to the end of the Performance Period, then the award which is subject to
such Performance Period on the effective date of the Participant’s termination
of employment shall be forfeited to and cancelled by the Company.

 


ARTICLE 5. DIVIDENDS


 

The Participant shall have no right to any dividends which may be paid with
respect to shares of Company common stock until any such shares are paid to the
Participant following the completion of the Performance Period.

 


ARTICLE 6. FORM AND TIMING OF PAYMENT OF PERFORMANCE SHARES


 

(a)                            The payment of the Performance Share Awards shall
be paid to the Participant no later than two and one-half months after the end
of the Performance Period.  Payment of the Performance Shares awarded shall be
made subject to the following:

 

(i)            The Participant shall have no right with respect to any Award
until such award shall be paid to such Participant.

 

(ii)           If the Committee determines, in its sole discretion, that the
Participant at any time has willfully engaged in any activity that the Committee
determines was or is harmful to the Company, any unpaid Award will be forfeited
by the Participant.

 

(b)                            Performance Shares awarded, if any, will only be
paid out in shares of Company stock.

 

(c)                             The Participant may defer receipt of all or any
portion of the Performance Shares awarded hereunder, upon such terms and
conditions stated in the deferral election form by filing such written election
with the Vice President of Human Resources no later than six months prior to the
termination of the Performance Period, provided such election is made in a
manner which complies with the requirements of Code Section 409A. Deferrals may
only be made into the Corn Products International, Inc. phantom unit investment
option under the Corn Products International, Inc. Supplemental Executive
Retirement Plan or a successor to that investment option.

 

4

--------------------------------------------------------------------------------



 


ARTICLE 7. NONTRANSFERABILITY


 

Performance Shares may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution.  Further, except as otherwise provided in a Participant’s Award
Agreement, the Participant’s rights under the Plan shall be exercisable during
the Participant’s lifetime only by the Participant or the Participant’s legal
representative.

 


ARTICLE 8. ADMINISTRATION


 

This Agreement and the rights of the Participant hereunder are subject to all
the terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan.  It is expressly understood that the Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Agreement, all of which
shall be binding upon the Participant. Any inconsistency between the Agreement
and the Plan shall be resolved in favor of the Plan.

 


ARTICLE 9. MISCELLANEOUS


 

(a)                           The selection of any employee for participation in
the Plan and this Agreement shall not give such Participant any right to be
retained in the employ of the Company. The right and power of the Company to
dismiss or discharge the Participant is specifically reserved. The Participant
or any person claiming under or through the Participant shall not have any right
or interest in the  Plan or any Award thereunder, unless and until all terms,
conditions, and provisions of the Plan that affect the Participant have been
complied with as specified herein.

 

(b)                           With the approval of the Board, the Committee may
terminate, amend, or modify this Agreement; provided, however, that no such
termination, amendment, or modification of this Agreement may in any way
adversely affect the Participant’s rights under this Agreement without the
Participant’s written consent.

 

(c)                            This Agreement shall be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required.

 

(d)                           Notwithstanding any other provision of this
Agreement or the Plan to the contrary, the Board of Directors may amend the Plan
or this Agreement, to take effect retroactively or otherwise, as deemed
necessary or advisable for the purpose of conforming the Plan or Agreement to
any present or future law relating to plans of this or similar nature
(including, but not limited to, Code Section 409A), and to the administrative
regulations and rulings promulgated thereunder.

 

5

--------------------------------------------------------------------------------


 

(e)                            To the extent not preempted by federal law, this
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Delaware.

 

(e)                            The Company shall have the power and right to
deduct or withhold, or require the Participant to remit to Company, the minimum
statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising under this Agreement.

 

(f)                             With respect to withholdings required upon
payment of Company stock in satisfaction of all of the Performance Shares
awarded, the Company will withhold Company stock having an aggregate Fair Market
Value on the date the tax is to be determined equal to the minimum statutory
total tax that could be imposed on the transaction.

 

(g)                            In the event of a Change in Control, the
Performance Period will be deemed to have ended, and the Performance Shares will
be considered earned and the Target Performance Share Award amount will be paid
out in accordance with the Plan. Such deemed earned Performance Shares shall be
paid out as soon as practicable.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of                                       , 20   .

 

 

 

Corn Products International, Inc.

 

 

 

By:

 

 

 

Title:

Chairman, President, and Chief Executive Officer

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

EXECUTIVE NAME

 

6

--------------------------------------------------------------------------------